DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In particular, Claim 3 depends from itself.  For purposes of examination, Claim 3 is considered to depend from Claim 2.
Appropriate clarification and correction are required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4–10, and 13–15 are rejected under 35 U.S.C. 103 as being unpatentable over Christopher J. Barile et al., “Dynamic Windows with Neutral Color, High Contrast, and Excellent Durability Using Reversible Metal Electrodeposition,” Joule 1, Sept. 6, 2017, pp. 133–145 (“Barile”, cited in Applicant’s May 15, 2020 IDS, which included a copy of the reference, published prior to this Application’s earliest priority date, with differing authorship than the present inventorship).
	Regarding Claim 1, Barile discloses a dynamic-glass element (e.g., Fig. 4 and corresponding description, where the entire article is relevant) comprising: a first electrode (ITO working electrode, pages 139–140); a second electrode (Cu metal counter electrode); and an electrolyte (electrolyte) that is located between the first and second electrodes (not explicitly labeled or described as being between the first and second electrodes, but such a position would have been obvious such that an electric field is developed between the electrodes, and to protect the electrolyte, see, e.g., Fig. 4), wherein the electrolyte includes an aqueous solvent (e.g., water, page 139) and an additive (e.g., anti-freeze or cross-linked gels, page 135), and wherein the solvent is stable over a first temperature range and the electrolyte is stable over a second temperature range that is larger than the first temperature range (first full paragraph of page 135, where the additive is used to expand the temperature range).
	Regarding Claim 4, Barile would have rendered obvious wherein the additive is selected from the group consisting of a metal salt, a sugar, and a cryoprotectant (e.g., anti-freeze, page 135).
	Regarding Claim 5, Barile would have rendered obvious wherein the electrolyte is a gel electrolyte (“gel electrolyte”, pages 134–135).
	Regarding Claim 6, Barile would have rendered obvious wherein the first electrode includes a first layer and a transparent conductor, wherein the first layer is in physical contact with the electrolyte (Fig. 4A).
	Regarding Claim 7, Barile would have rendered obvious wherein the first electrode further includes a non-metallic adhesion layer that is operative for adhering to each of the first layer and the transparent conductor wherein the adhesion layer is a self-assembled monolayer (Fig. 4A).
	Regarding Claim 8, Barile would have rendered obvious wherein the adhesion layer comprises a material selected from the group consisting of thiols, silanes, phosphonic acids, mercapto-organic acids, cyanic acids, phosphoric acid, and amino acids (Fig. 4A).
	Regarding Claim 9, Barile would have rendered obvious wherein the solvent is characterized by a freezing point of 0° C., and wherein the electrolyte has a freezing point that is less than 0° C (first full paragraph of page 135, where the additive is used to expand the temperature range).

	Regarding Claim 10, Barile discloses a method for forming a dynamic glass element (e.g., Fig. 4 and corresponding description, where the entire article is relevant), the method comprising: providing a first electrode (ITO working electrode, pages 139–140) disposed on a first substrate (glass, Fig. 4A); providing a second electrode (Cu metal counter electrode) disposed on a second substrate (glass back side, Fig. 4A); arranging the first and second substrates to define a chamber (Fig. 4A); and providing an electrolyte (electrolyte) in the chamber such that each of the first and second electrodes is in contact with the electrolyte (not explicitly labeled or described as such, but such a position would have been obvious such that an electric field is developed between the electrodes, and to protect the electrolyte, see, e.g., Fig. 4), wherein the electrolyte includes an aqueous solvent (e.g., water, page 139) and an additive (e.g., anti-freeze or cross-linked gels, page 135), and wherein the solvent is stable over a first temperature range and the electrolyte is stable over a second temperature range that is larger than the first temperature range (first full paragraph of page 135, where the additive is used to expand the temperature range).
	Regarding Claim 13, Barile would have rendered obvious wherein the electrolyte is provided such that the additive is selected from the group consisting of a metal salt, a sugar, and a cryoprotectant (e.g., anti-freeze, page 135).
	Regarding Claim 14, Barile would have rendered obvious wherein the first electrode is provided as a multi-layer electrode comprising a nucleation layer that is disposed on an adhesion layer that is disposed on a transparent conductor that is disposed on the first substrate (Fig. 4A).
	Regarding Claim 15, Barile would have rendered obvious wherein the nucleation layer includes a monolayer of nanoparticles, each of which includes a noble metal (Fig. 4A).

Claims 2, 3, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Barile in view of U.S. Patent No. 2,315,321 to Evans et al.
Regarding Claim 2 (and similarly Claim 11), Barile does not explicitly disclose wherein the additive comprises an alcohol.
Evans teaches that materials commonly used as antifreeze include methyl alcohol, ethyl alcohol, glycerol, and ethylene glycol (e.g., col. 2 of page 1, lines 5–12).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Barile such that the antifreeze is made of a common composition, such as an alcohol, as taught by Evans (e.g., MPEP §§ 2144.06 and 2144.07).
Regarding Claims 3 and 12, the combination of Barile and Evans would have rendered obvious wherein the alcohol is selected from the group consisting of methanol, ethylene glycol, and glycerol (e.g., col. 2 of page 1, lines 5–12 of Evans).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN CROCKETT whose telephone number is (571)270-3183. The examiner can normally be reached M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN CROCKETT/           Primary Examiner, Art Unit 2871